Case 7:19-cr-00732 Document 1 Filed on 03/28/19 in TXSD Page 1 of 1

States District Court
United St Dewi o Texas
AO 91 (Rev 8/01) Criminal Complaint : co {LED

 

t

3 Distri MAR 28 2013
United States District Court MAR 48

SOUTHERN ' DISTRICT OF ‘  pRXAS [avid J. Bradley, Clerk
‘McALLEN DIVISION "

 

 

UNITED STATES OF AMERICA . i
V. CRIMINAL COMPLAINT

Juan Antonio Cabrera-Benitez

to Case Number: M-19- OW Z -M

IAE YOB: 1976
EI Salvador

(Namie and Address of Defendant) i

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my r

knowledge and belief. On or about March 26, 2019 in Hidalgo County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; | 7

in violation of Title _ 8 __ United States Code, Section(s) . : 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Juan Antonio Cabrera-Benitez was encountered by Border Patrol Agents near Mission, Texas on March 26, 2019, The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on March 26, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on October 17, 2011 through New Orleans, Louisiana. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On February 7, 2002, the defendant was convicted of Assault Ist Intent to Cause Serious Injury with Weapon and
sentenced to twelve (12) years confinement and five,(5) years supervised release term.

!

Continued on the attached sheet and made a part ofthis complaint: [ |ves No

Aperved by Ann,

Sworn to before me and subscribed in my presence,

-March 28, 2019

. . \ . a,
Peter E Ormsby , U.S. Magistrate Judge nies

Name and Title of Judicial) Officer i ZSignature of Judicial Officer

  

 

 
